Case 1:20-cv-02318-PGG Document 34-8 Filed 06/01/20 Page 1 of 4




        EXHIBIT F
DocuSign Envelope ID: B2853CC2-797F-4BC8-9507-3AC59F02D564
                         Case 1:20-cv-02318-PGG Document 34-8 Filed 06/01/20 Page 2 of 4



            Steven M. Lucks
            Zachary W. Silverman
            FISHKIN LUCKS LLP
            277 Broadway, Suite 408
            New York, NY 10007
            Tel: 646.755.9200
            Fax: 973.679.4435
            slucks@fishkinlucks.com
            zsilverman@fishkinlucks.com

            David B. Rosemberg
            (pro hac vice motion to be filed)
            ROSEMBERG LAW
            20200 W. Dixie Hwy., Ste. 602
            Miami, FL 33180
            Tel: 305.602.2008
            Fax: 305.602.0225
            david@rosemberglaw.com

            Attorneys for Plaintiffs

                                             UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF NEW YORK


              JOSE ANTONIO HAUA and
              BIBIANA KURI OTERO
                                                             Case No. 1:20-cv-02318-PGG
                              Plaintiffs,

              vs.
                                                             DECLARATION OF JOSE ANTONIO
              PRODIGY NETWORK, LLC a                         HAUA IN SUPPORT OF PLAINTIFFS’
              Delaware limited liability company,            MOTION FOR DEFAULT JUDGMENT
              PRODIGY SHOREWOOD
              INVESTMENT MANAGEMENT,
              LLC, and 17 JOHN PREFERRED,
              INC., a Delaware corporation,

                               Defendants.


                     Pursuant to 28 U.S.C. § 1746, Jose Antonio Haua affirms the truth of the following under
            the penalties of perjury:




            00074677.1
DocuSign Envelope ID: B2853CC2-797F-4BC8-9507-3AC59F02D564
                         Case 1:20-cv-02318-PGG Document 34-8 Filed 06/01/20 Page 3 of 4



                     1.       I am a plaintiff in this matter. I have personal knowledge of the matters set forth

            herein, and I make this affirmation in support of my and plaintiff Bibian Kuri Otero’s motion for

            default judgment against Prodigy Network, LLC and 17 John Preferred, Inc. (together, the

            “Defaulting Defendants”).

                     2.       The factual allegations in the Complaint, which is annexed as Exhibit A to the

            accompanying Declaration of Steven M. Lucks in Support of Plaintiffs’ Motion for Default

            Judgment, are true and correct.

                     3.       On June 7, 2017, Plaintiffs invested $500,000 in Defendants’ real estate

            development venture at 17 John Street in New York City.

                     4.       Pursuant to a series of side letter agreements, Defendants granted Plaintiffs the right

            to redeem their investment for an annually compounded return of 20%.

                     5.       By December 31, 2017, Defendants distributed to Plaintiffs $19,273.97.

                     6.       By June 30, 2018, Defendants distributed to Plaintiffs $17,414.59.

                     7.       By December 31, 2018, Defendants distributed to Plaintiffs $18,620.79.

                     8.       In total, Defendants have distributed to Plaintiffs $55,309.35.

                     9.       On June 27, 2019, Plaintiffs submitted to Prodigy Network, LLC a written demand

            to redeem their remaining investment along with interest pursuant to the terms of side letters.

                     10.      In September 2019, Plaintiffs agreed to provide Defendants an additional 120 days

            to honor Plaintiffs’ redemption demand, giving Defendants until February 12, 2020 to satisfy

            Plaintiffs’ demand.

                     11.      As of this date, Defendants have not satisfied Plaintiffs’ redemption demand.

                     12.      As a result of Defendants failure to satisfy Plaintiffs’ redemption demand, through

            today’s date, Plaintiffs has suffered damages in the amount of $739,448.25, which is an amount



            00074677.1
                                                                2
DocuSign Envelope ID: B2853CC2-797F-4BC8-9507-3AC59F02D564
                         Case 1:20-cv-02318-PGG Document 34-8 Filed 06/01/20 Page 4 of 4



            equal to Plaintiffs initial capital contribution, less amounts received from Defendants, plus 20%

            annual compounded return starting on June 7, 2017. Plaintiffs will continue to suffer damages in

            the amount of $355.62 per diem through June 6, 2020, at which point interest will compound and

            Plaintiffs will begin suffering damages in the amount of $426.74 per diem through June 6, 2021.

                     13.      As of this date, Plaintiffs have incurred $775.00 in litigation costs and fees,

            excluding attorneys’ fees, in connection with bringing this action, including $400 for filing this

            complaint, $89.00 for service of process on 17 John, $86 for service of process on Prodigy

            Network, and $200 for filing David B. Rosemberg’s motion to appear pro hac vice.

                     I declare under penalty of perjury under the laws of the United States of America that the

            foregoing is true and correct. Executed on June 1, 2020.




                                                                  JOSE ANTONIO HAUA




            00074677.1
                                                             3
